Opinion by
Mr. Chief Justice Simpson,
*606Tihnan Watson died seized of a large tract of land lying on the south side of the C., C. & A. Railroad. After his death,.this tract was subdivided into several tracts, some of which were assigned to the wddow, and others of which she purchased at the sale. These tracts, so acquired by the widow, aggregated 855 acres, and included tract No. 6, of 128 acres, and tract No. 7, of 303 acres, on which was a parcel known as the “Henry Raiford place.” She afterwards conveyed away 72 acres (not including any portion of tracts 6 and 7), and then died, leaving of force her will, by which she devised to her sister “all that other tract of land containing 128 acres, more or less, purchased by me as tract No. 6, at the sale of the real estate of Tihnan Watson, deceased, made by order of the court.” Then followed these provisions :
*607li Seventh. I devise and bequeath unto my nephew, Charles A. Quattlebaum, all that tract of land, a part of which is known as the Henry Raiford place, containing one hundred acres, more or less, to have and to hold the same for and during the term of his natural life, with remainder in fee to his issue him surviving, in such shares as they would take therein respectively under the statute of this State for the distribution of intestate e.-tates, and said tract of land was distributed thereunder.
'■'•JEighth. I devise and bequeath unto my two brothers, Abram Jones and Lewis Jones, all the balance of my real estate, situate near Ridge Spring, purchased by me at the sale of the real estate of the late Major Tilman Watson, dec’d, made by order of the court, not hereinbefore disposed of, being on the south side of the C., C. & A. R. R., and containing five hundred and fifty-five (555) acres, more or less, to be equally divided between them.”
Held, that Quattlebaum took all of tract No. 7, containing 303 acres, and that the two brothers took between them only what remained of her lands on the south side of the railroad, to wit, 352 acres.
Held further, that parol testimony was admissible to show to what tract of land the words used in item 7 were applicable, but not to add to or strike out any words in this devise, or to show an inrention on testatrix’s part not expressed in her will. Judgment of the Circuit Court (Fraser, J.,) affirmed.